DETAILED ACTION
This communication is a final office action on the merits on patent application 16/316973, attorney docket OSR-544 which has an claimed effective filing date of 7/13/2016, based on PCT application PCT/EP2017/067605 and German application 102016112857.0, assigned to Osram Opto Semiconductors GMBH. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 12, 14-23, 25-27, 29-32 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant has amended claims 12 and correctly argues that the art of record Yamane does not teach that the plurality of first and second contact points are arranged on ta common main said of the semiconductor body.  Examiner withdraws the rejection of claim 12 and its dependents and presents a new rejection based on Kuroki.
Applicant has amended claim 21 and correctly argues that the amendment overcomes the §112 rejection which is withdrawn.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12, 14-17, 20, 23-28 and 31 are rejected under 35 U.S.C. 102 a1/a2 as being anticipated by Kuroki et al. (U.S. 2013/0193459).

As for claim 12.
 Kuroki teaches in figures 1 and 2 an optoelectronic semiconductor chip comprising: 
a semiconductor body (100) comprising a plurality of emission regions (102) arranged laterally next to one another (across the page in rows); 
a plurality of first and second contact points (904/906 [0034]); 
a rewiring structure (105/106); 

wherein the rewiring structure electrically conductively connects each first contact point to an associated first connection point (through 106),  
wherein the rewiring structure electrically conductively connects every second contact point to an associated second connection point (each horizontal row in figure 3 connects to a single connection 103 through 105), 
wherein at least one of the connection points does not overlap with a contact point electrically conductively connected to this connection point in a vertical direction, (the contact points are all offset from the connection points, which are on the edge of the device)
wherein a plurality of second contact points is electrically conductively connected to a common second connection point (each horizontal row in figure 3 connects to a single connection 134), 
wherein each first connection point of the plurality of first connection points is disposed laterally directly adjacent to another first connection point of the plurality of first connection points,(each LED in the array has a unique address, so can be powered independently.) 

wherein the rewiring structure comprises rewirings of a first type, 
wherein the rewirings of the first type each electrically conductively connects exactly one first contact point to exactly one first connection point (shown in figure 2), and 
wherein the plurality of first contact points and the plurality of second contact points are arranged on a common main side of the semiconductor body (both are on the top side).

As for claim 14, 
Kuroki teaches the optoelectronic semiconductor chip according to claim 12, wherein at least one of the connection points does not overlap in the vertical direction with an emission region which is uniquely assigned to it (connection points are on the periphery and do not overlap the emission regions).

As for claim 15,
Kuroki teaches the optoelectronic semiconductor chip according to claim 12, wherein the rewiring structure has a rewiring of a second type via which all second contact points are electrically conductively connected to one another (wires from 106a  connect all n-type semiconductor layers).

As for claim 16,
Kuroki teaches the optoelectronic semiconductor chip according to claim 15, wherein the rewiring of the second type is formed in a multiply connected manner in lateral directions (multiple wires 106a).

As for claim 17,
Kuroki teaches the optoelectronic semiconductor chip according to claim 12, wherein the second connection point is formed in a simply connected manner (a single wire 105a connects to the bar 105).

As for claim 20,
Kuroki teaches the optoelectronic semiconductor chip according to claim 12, and figure 1 shows that an area of at least one first contact point is smaller than an area of the first connection points shown in figure 1).

As for claim 23,
Kuroki teaches in figures 1 and 2 an optoelectronic semiconductor chip comprising: 
a semiconductor body (100) comprising a plurality of emission regions (102) arranged laterally next to one another; 
a plurality of first contact points (904) and second contact points (906 [0034]); 
a rewiring structure (105/106); and 

wherein each emission region is contacted in an electrically conductive manner via a first contact point and a second contact point ([0031]), 
wherein the emission regions are configured to be operated separately from one another (each LED in the array has a unique address, so can be powered independently.)
wherein the rewiring structure electrically conductively connects each first contact point (904) to an associated first connection point, (104), 
wherein the rewiring structure electrically conductively connects every second contact point (906) to the second connection point, (103), 
wherein at least one of the connection points does not overlap with a contact point which is electrically conductively connected to this connection point in a vertical direction (connection points are on the periphery and do not overlap the emission regions or contacts), 
wherein a plurality of second contact points are electrically conductively connected to the second connection point (a row of LEDs connects to 103), 
wherein each first connection point of the plurality of first connection points is disposed laterally directly adjacent to another first connection point of the plurality of connection points (connections points are all laterally adjacent to one another),  

and wherein the second connection point is formed in a simply connected manner (a single wire connects to a single pad).

As for claim 25,
Kuroki teaches the optoelectronic semiconductor chip according to claim 23, wherein at least one of the connection points does not overlap in the vertical direction with an emission region which is uniquely assigned to it (connection points are on the periphery and do not overlap any of the emission regions).

As for claim 26,
Kuroki teaches the optoelectronic semiconductor chip according to claim 23, wherein the rewiring structure has a rewiring of a second type via which all second contact points are electrically conductively connected to one another (wires from 906 daisy chain to connect all upper electrodes).

As for claim 27,
Kuroki teaches the optoelectronic semiconductor chip according to claim 26, wherein the rewiring of the second type is formed in a multiply connected manner in lateral directions (wires from 906 daisy chain to connect all upper electrodes to a common connection point).

As for claim 31,
Kuroki teaches the optoelectronic semiconductor chip according to claim 23, wherein an area of at least one first contact point is smaller than an area of the first connection points. (the area of contact point is the same as the wire diameter, and is inherently smaller than the terminal, which is used for external connections).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18, 19, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki.

As for claim 18,
Kuroki teaches the optoelectronic semiconductor chip according to claim 12, but does not teach that the second connection point, with which a plurality of emission regions is electrically conductively connected, covers more than 30% of a surface of the rewiring structure facing away from the emission regions.  
However, the size of the connection point relative to the total surface is a result dependent parameter, which depends on the number of LEDs and the electrical current required to drive the LEDs, so it would have been obvious to one of ordinary skill in the 

As for claim 19,
Kuroki teaches the optoelectronic semiconductor chip according to claim 12, but does not teach that the first connection points and second connection points cover more than 70% of a surface of the rewiring structure facing away from the emission regions.  
However, the size of the connection point relative to the total surface is a result dependent parameter, which depends on the number of LEDs and the electrical current required to drive the LEDs, so it would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the surface area of a contact and minimize the overall area and arrive at the claim limitation.

As for claim 29,
Kuroki teaches the optoelectronic semiconductor chip according to claim 23, but does not teach that the second connection point, with which the plurality of emission regions is electrically conductively connected, covers more than 30% of a surface of the rewiring structure facing away from the emission regions.
However, the size of the connection point relative to the total surface is a result dependent parameter, which depends on the number of LEDs and the electrical current required to drive the LEDs, so it would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the surface area of a contact and minimize the overall area and arrive at the claim limitation.

As for claim 30,
Kuroki teaches the optoelectronic semiconductor chip according to claim 23, but does not teach that the first connection points and second connecting points cover more than 70% of a surface of the rewiring structure facing away from the emission regions.  
However, the size of the connection point relative to the total surface is a result dependent parameter, which depends on the number of LEDs and the electrical current required to drive the LEDs, so it would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the surface area of a contact and minimize the overall area and arrive at the claim limitation.

Allowable Subject Matter
Claims 21, 22, and 32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: prior art does not teach or make obvious an opto-electric semiconductor chip with all of the features of claim 12, further including the first and second connection points on a side of the rewiring structure facing away from the semiconductor body. 
Claims 22 and 32 depends from claim 21 and possesses the same novel features as claim 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Other patents that have similar LED features:
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN A BODNAR/Examiner, Art Unit 2893